Citation Nr: 0025388	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by abdominal pain, due to an 
undiagnosed illness.

2.  Entitlement to service connection for lactose 
intolerance.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability manifested by prepatellar 
bursitis.

4.  Entitlement to a disability evaluation in excess of 20 
percent for a right knee disability, status post partial 
meniscectomy, with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to June 
1996.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The veteran testified at a videoconference hearing that was 
conducted on February 22, 1999, before the undersigned, who 
is a Member of the Board.  A transcript of the hearing is of 
record.  The case was remanded in August 1999 to the RO for 
additional development, and the file is back again at the 
Board.

In his April 2000 Statement of Accredited Representation in 
Appealed Case, the veteran's representative listed the issue 
of entitlement to a disability evaluation in excess of 10 
percent for right shoulder impingement syndrome as a fifth 
issue on appeal.  Said issue is not on appeal, however, as 
there has been no Notice of Disagreement filed with the 
initial rating that was assigned by the RO in a January 2000 
rating decision, in which the RO implemented a Board's August 
1999 grant of service connection for said disability, and 
assigned the current rating of 10 percent. 



FINDINGS OF FACT

1.  It is not shown that the veteran currently suffers from 
an undiagnosed illness manifested by abdominal pain that is 
causally related to service.

2.  There is evidence in the file showing that the veteran 
complained of lactose intolerance during service, as well as 
a medical opinion denying the existence of the claimed nexus 
between the diagnosed lactose intolerance and service.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the increased rating issues has been 
obtained and developed by the agency of original 
jurisdiction.

4.  Reasonable doubt has arisen as to whether there is 
lateral instability in the veteran's left knee that is 
currently moderate in nature, on account of the manifestation 
of severe pain, with associated weakness.

5.  It is not shown that the service-connected right knee 
disability, status post partial meniscectomy, with traumatic 
arthritis, is currently manifested by ankylosis, severe 
recurrent subluxation or lateral instability, or limitations 
of flexion and extension of 15 degrees or less, or 20 degrees 
or more, respectively.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic disability manifested by abdominal pain, due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

2.  The diagnosed lactose intolerance was not incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  The schedular criteria for a 20 percent disability 
evaluation for the service-connected left knee disability, 
are met, effective from February 22, 1999.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Code 5257 
(1999).  

4.  The schedular criteria for a disability evaluation in 
excess of 20 percent for the service-connected right knee 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5256, 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  Caluza, at 506.

Generally, competent medical evidence is required to meet 
each of the three above cited elements.  However, for the 
second element, the kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id at 93.

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail and VA is in fact 
precluded from further assisting the claimant in developing 
the claim.  See, 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
78, 81 (1990); and Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  On the 
other hand, when a veteran has presented a well grounded 
claim within the meaning of § 5107(a), VA has a duty to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

VA may also pay compensation to any Persian Gulf veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117 (West 1991).  By 
regulation, VA has determined that these may include symptoms 
such as fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  See 38 C.F.R. § 3.317(b) (1999).  The chronic 
disability must have became manifest during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more no later than December 31, 2001, and must not 
be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

In reviewing the veteran's claim for service connection for a 
chronic disability manifested by severe abdominal pain, 
claimed as due to an undiagnosed illness, the Board has 
considered the guidance provided by VA's General Counsel 
regarding the requirements for a well grounded claim under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 
(May 3, 1999).  In this precedent opinion, the General 
Counsel indicated that the necessary elements of a claim for 
benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may 
be identified as follows: (1) proof of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) proof of one of 
more signs or symptoms of undiagnosed illness; (3) proof of 
objective indications of chronic disability of 10 percent of 
more during the specified presumptive period; and (4) proof 
that the chronic disability is the result of undiagnosed 
illness.  The General Counsel also indicated in that opinion 
that, if the claimed signs or symptoms of undiagnosed illness 
or the claimed indications of chronic disability are of a 
type which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim. 

First Issue
Entitlement to service connection for a chronic disability 
manifested by
abdominal pain, due to an undiagnosed illness:

The veteran contends that he is entitled to be service-
connected for a disability manifested by abdominal pain, 
since he believes that he acquired this disability while 
serving on active duty in the Southwest Asia theater of 
operations (also known as the Persian Gulf area) during 
Operation Desert Storm.

In the aforementioned January 2000 rating decision, the RO 
indicated that the veteran's Southwest Asia service dates 
were from October 1, 1990, through March 15, 1991.  
Therefore, while the actual official military documents 
confirming said type of service are not of record, the Board 
will assume, for purposes of the present decision only, that 
the veteran indeed is a Persian Gulf War veteran.

A review of the veteran's service medical records reveals an 
initial complaint of stomach cramps for one day in February 
1992, with an assessment of gastritis/indigestion; a May 1993 
consultation due to complaints of a burning sensation to the 
stomach, with "a history of these attacks dating back to May 
5 [19]91," and an assessment of probable gastritis; and a 
consultation the day after the above May 1993 consultation, 
revealing that the veteran's acute abdominal pain had already 
resolved, and that the underlying cause was undetermined, but 
that possibilities included acid peptic disease, 
pancreatitis, cholelithiasis and nephrolithiasis.

The service medical records also reveal a January 1994 
consultation due to complaints of recurrent abdominal pain, 
with assessments of gastroenteritis and "doubt appendicitis 
- can not explain [the claimed condition] other than possible 
colitis;" the report of a January 1994 abdomen study that 
revealed dense stool in the ascending colon and an overall 
gas pattern compatible with a mild ileus or gastroenteritis; 
and the report of a January 1994 air contrast barium enema, 
containing the following conclusion/assessment:

1.  There is a single small rounded 
filling defect seen on one view only in 
the proximal transverse colon.  This may 
represent an air bubble or adherent 
stool.  If clinical suspicion of a lesion 
in this region is high, then a repeat 
barium enema in 2-3 months would be 
recommended.

2.  Mild to moderate adherent stool in 
the hepatic flexure and descending colon.

3.  No evidence of inflammatory bowel 
disease.

Also in January 1994, only one day after the above medical 
consultations/studies, the veteran complained again of 
stomach problems, and said that he had had similar paroxysms 
of abdominal pain over the last two-and-a-half years, of slow 
onset, incapacitating at peak.  He stated that he could not 
localize the pain, but it was noted that his right lateral 
and right lower quadrant as being "more painful today."  
The veteran denied melena, constipation, or relation of pain 
to bowel movements or meals.  The abdomen was soft, had 
normal bowel sounds, there were no masses or 
hepatosplenomegaly, but only slight right flank and right 
lower quadrant tenderness.  The assessment was abdominal 
pains of unknown ("?") etiology.

The veteran underwent an upper gastrointestinal study in 
February 1994, which revealed normal swallowing function, 
normal esophagus and gastroesophageal junction, no 
gastroesophageal reflux or hiatal hernia, a stomach that was 
normal in size, shape, and position, a duodenal bulb that 
filled well and showed no evidence of deformity, and normal 
duodenal loop and proximal jejunum.  The 
conclusion/assessment was of normal upper gastrointestinal 
series.

A March 1994 service medical record reveals a three-year 
history of 24-hour bouts of abdominal pain, since the 
veteran's return from the Persian Gulf, with the most recent 
episode on January 19, 1994.  This time, the pain was 
described as generalized, sharp, and with a burning quality, 
but lacking nausea, vomiting, diarrhea, fever, back pain, 
eructation, and dysuria.  On examination, the veteran's 
abdomen was described as soft, with mild right lower quadrant 
and epigastric tenderness to direct palpation, no rebound 
tenderness, normoactive bowel sounds, and no evidence of 
organomegaly or masses.  The assessment was constipation.  
Anterior/posterior views of the veteran's abdomen obtained on 
this same date revealed intact psoas shadows, a normal 
abdominal gas pattern, and no abnormal intra-abdominal 
calcifications, warranting a conclusion of "non-specific 
abdomen."

In April 1994, the veteran again complained of stomach 
problems, which were further described as diffuse abdominal 
pain, with cramps, dullness, and flatulence, and the 
assessment was irritable bowel syndrome (IBS)/dyspepsia.
 
In a March 1995 statement, a private gastroenterologist from 
Huntsville, Alabama, indicated that he had seen the veteran 
for evaluation of his epigastric pain, which the veteran 
claimed began on May 1, 1991.  The pain was described as "a 
burning/squeezing pain in the epigastric area" that was 
worse with increased volume of food and was not relieved with 
anything, would not radiate, and would not be associated with 
nausea and vomiting, but would be localized only to the 
epigastric area.  The veteran also indicated, according to 
the subscribing physician, that he "also suffer[ed] from 
lactose intolerance and the bloating that goes along with 
this."  On physical examination, however, the 
gastroenterologist indicated that the "evaluation of [the 
veteran]'s abdomen was benign."  He also noted that it was 
his impression that the veteran's epigastric pain was "of 
unclear etiology," and that "[w]hether he had a transitory 
flare-up of [IBS] versus a transitory cholecystalgia versus 
an atypical peptic ulcer that has since resolved[,] or an 
atypical pancreatitis[,] [wa]s unclear."  He also indicated 
that the symptoms were not typical for those of mesenteric 
ischemia, but pointed out that "[t]he most significant 
factor is that the problem has not recurred and that he does 
not seem to be suffering [from] any systemic or regional 
problems of a continuing nature."  Should the veteran have 
"a return of his symptoms," he was urged to request 
immediate medical care.

A February 1996 service medical record reveals complaints of 
fever, nausea, and diarrhea, and an assessment of a viral 
syndrome, while an April 1996 service medical record reveals 
complaints of diarrhea, with no vomiting and little nausea, 
and an assessment of a stomach virus.  The service medical 
records also include a record erroneously dated in May 1975 
(at a time when the veteran would have been only seven years 
old), showing complaints of nausea, vomiting and fever 
chills, objective findings of positive bowel sounds, and an 
assessment of probable gastritis; and a record with an 
illegible date, revealing complaints of intermittent 
abdominal pain, off and on, since 1991, and an assessment of 
recurrent abdominal pain.

In his May 1996 report of medical history for separation 
purposes, the veteran denied problems with frequent 
indigestion, but reported having had, or currently having, 
stomach, liver, or intestinal trouble.  This statement was 
clarified in this report with a statement to the effect that 
the veteran "ha[d] had [a] stomach ailment every 4-6 months 
since duty in Saudi."  The examination of the veteran's 
abdomen and viscera at the time was, however, negative.

The report of a January 1997 VA medical examination reveals a 
history of episodes of abdominal pain since May 1991, usually 
preceded by a certain taste and smell that would last for 
approximately 24 hours, leaving the stomach sore after 
resolving.  The veteran indicated that he had been 
hospitalized for this condition but that an upper 
gastrointestinal study and a barium enema had been negative.  
He denied a history of constipation or diarrhea, indigestion, 
and heartburn, and explained that the episodes, which were 
incapacitating, occurred maybe once every four to six months.  
The veteran also stated that he had not been able to drink 
milk since his return from Saudi Arabia, as doing so would 
cause diarrhea, gas, and cramping pain, which he said, 
however, was different from the pain described above.  He 
said that he was on no medications except for Fibercom and 
LactAid for the lactose intolerance.  On examination, the 
abdomen was flat, without organomegaly, masses, or 
tenderness, bowel sounds were normoactive, and there was no 
rebound tenderness.  Abdominal pain, etiology unknown, and 
lactose intolerance, by history, were diagnosed.

The report of a January 1997 VA upper gastrointestinal/barium 
study reveals the following findings and impression:

UPPER GI:  [The veteran] swallowed the 
barium suspension without any difficulty.  
The mucosal folds in the esophagus are 
normal.  There is no obstruction.  
Minimal gastroesophageal reflux was 
demonstrated during the examination.

Appearance of the stomach, duodenum and 
the proximal small bowel is within normal 
limits.  No ulcer or any mass is 
identified.

IMPRESSION:  Minimal gastroesophageal 
reflux is demonstrated.   The remainder 
of the examination is within normal 
limits.

At the February 1999 videoconference hearing, the veteran 
stated that the episodes of epigastric pain, which were 
incapacitating, were preceded by a metallic taste in the 
mouth and now occurred every four to six months and that, 
when they occurred, he took no medication but "just 
endure[d] it."  He has also submitted lay statements from a 
former service buddy and from his own wife, in 1997, and 
1999, in support of his contentions on appeal.

Pursuant to the instructions in the Board's August 1999 
remand, the veteran was re-examined by VA in November 1999.  
According to the resulting report, the veteran said that, 
between 1991 and 1997, he would have recurring flare-ups of 
his stomach problems every four to six months, and that, 
currently, the episodes would occur every two months and 
would last for about 24 to 48 hours, with no precipitating 
factor.  He again stated that the episodes were preceded by a 
metallic taste feeling, followed by severe abdominal pain, 
"like something is eating him up," with no nausea, nor 
vomiting.  The abdomen would then be sore for the next day or 
two.  He denied indigestion and heartburn, and said that he 
had no specific food intolerance, although he avoided spicy 
foods and now had been trying to eat more fruits and 
vegetables.  The veteran also said that he had noted some 
bright red blood [in the stool, presumably] in the past, with 
none in the past 18 months.

According to the above report, the veteran also said that he 
could not drink or eat milk products because, if he did, he 
would get stomach cramps and nausea.  For this reason, he had 
not had had any milk in the past six years, and an attempt 
with LactAid approximately six years ago had been 
unsuccessful.  He denied suffering from lactose intolerance 
before he went to the Persian Gulf, and stated that the 
condition started 45 days after his return from the Persian 
Gulf.  He denied constipation and diarrhea, said that he was 
on no gastrointestinal medications, and stated that he had 
tried Fibercom and LactAid in the past without relief.  He 
further indicated that, while in service, he had been told he 
was constipated and that he had also seen a local 
gastroenterologist in Huntsville, who did not make a 
diagnosis.  His last "spell" was in September 1999.  On 
examination, the veteran's abdomen had no organomegaly, 
masses, or tenderness.  Bowel sounds were normoactive, and 
there was no rebound tenderness.  Lactose intolerance, by 
history, and history of abdominal pain, etiology unknown, 
were diagnosed, and the subscribing physician also included 
the following remarks:

C. file was reviewed.  There is no way 
that I can make a diagnosis concerning 
his abdominal pain.  He is asymptomatic 
at the present time.  I recommend that he 
be evaluated at a time that he is having 
an acute attack to make a diagnosis.  I 
am not able to say that this is due to an 
undiagnosed illness.  Concerning his 
lactose intolerance, he stated it started 
45 days after he returned from Saudi.  
There is no evidence that his lactose 
intolerance is etiologically related to 
his active service.  The case was 
discussed with a GI medicine [physician].

Finally, it is noted that there is no competent evidence in 
the file supporting the veteran's contention that he 
currently suffers from an undiagnosed illness, manifested by 
abdominal pain, that is causally related to service.

As shown by the above discussion of the pertinent medical 
evidence in the file, the veteran had stomach problems during 
service, but an actual diagnosis of a chronic disability was 
never rendered, and a private gastroenterologist noted, in 
1995, that the epigastric pain, which was of "unclear 
etiology," had not recurred and did not seem to be "of a 
continuing nature."  Thereafter, the veteran was examined by 
VA in 1997 and 1999 and, while a 1997 VA barium study 
revealed findings of a mild gastroesophageal reflux, the 
diagnoses on both occasions were of abdominal pain of unknown 
etiology and the examiner clarified, in the most recent 
examination report, that there was "no way" he could make a 
diagnosis concerning the abdominal pain, since the veteran 
was "asymptomatic at the present time," and that he was 
"not able to say that this is due to an undiagnosed 
illness."  In other words, the examiner found no objective 
indications of chronic disability, and no basis to conclude 
that the claimed disability was an undiagnosed illness.  It 
is, therefore, not shown that the veteran currently suffers 
from an undiagnosed illness manifested by abdominal pain that 
is causally related to service, which means that the Caluza 
criteria of a present disability and a nexus between that 
disability and service are not met.  Consequently, the Board 
concludes that the claim of entitlement to service connection 
for a chronic disability manifested by abdominal pain, due to 
an undiagnosed illness, is not well grounded.

Finally, the Board notes that it has not been demonstrated 
that the veteran's application for service connection is 
incomplete, as the veteran has not reported that any 
additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Therefore, VA has no 
further duty to assist the veteran in developing his claim of 
entitlement to service connection for a chronic disability 
manifested by abdominal pain, due to an undiagnosed illness.  
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).

Second Issue
Entitlement to service connection for lactose intolerance:

The veteran contends that he is entitled to be service-
connected for lactose intolerance, since he believes that he 
acquired this disability while serving on active duty in the 
Southwest Asia theater of operations during Operation Desert 
Storm.

As can be noted from the above discussion of the evidence in 
the veteran's service medical records, complaints related to 
lactose intolerance were documented in a private medical 
record that was produced in March 1995, the existence of the 
claimed lactose intolerance was thereafter confirmed in the 
January 1997 and November 1999 reports of VA medical 
examinations, and the veteran has claimed that the diagnosed 
lactose intolerance is causally related to service.  The 
veteran's contentions on appeal are being supported by the 
aforementioned lay statements from his wife and a former 
service buddy.  It is thus the Board's opinion that this 
claim is well grounded within the meaning of the statute and 
judicial construction.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); 38 U.S.C.A. § 5107(a).  VA therefore has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  In this regard, it is noted that the veteran's 
service and VA medical records have been included in his 
file, and that he has been afforded VA medical examinations 
(the reports of which are of record) that are sufficient for 
rating purposes.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim, and that he has been adequately assisted in 
the development of his case.

As part of VA's obligation to assist the veteran in the 
development of his claim for service connection, the Board 
requested the above referenced medical opinion on the 
question of the etiology of the claimed medical condition.  
As discussed earlier in the present decision, the subscriber 
of the November 1999 VA examination report diagnosed lactose 
intolerance, by history, and expressed his opinion to the 
effect that "[t]here is no evidence that his lactose 
intolerance is etiologically related to his active service."  
No medical opinion in support of the veteran's contention of 
the existence of a nexus between the lactose intolerance and 
service is of record.

As noted from the above discussion of the pertinent medical 
evidence in the file, the veteran complained of lactose 
intolerance during service, and there is a medical opinion in 
the file denying the existence of the claimed nexus between 
the diagnosed lactose intolerance and service.  In view of 
this finding, the Board concludes that the diagnosed lactose 
intolerance was not incurred in service.

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a left knee disability manifested by prepatellar bursitis:

The veteran contends on appeal that this disability should be 
rated higher than evaluated.

Initially, the Board concludes that this claim is well 
grounded within the meaning of the statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); 38 U.S.C.A. § 5107(a).  VA therefore has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  In this regard, it is noted that the veteran's 
service and VA medical records have been included in his 
file, and that he has been afforded VA medical examinations 
(the reports of which are of record) that are sufficient for 
rating purposes.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim, and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(1999).

A review of the evidentiary record reveals that the RO 
granted service connection for this disability in the April 
1997 rating decision hereby on appeal, in which a 
noncompensable rating was assigned.  In the previously 
referred to January 2000 rating decision, the rating was 
increased to the current rating of 10 percent, effective from 
February 22, 1999, based on the RO's review of the veteran's 
testimony at the videoconference hearing of the same date, 
and the results of the most recent VA medical examination of 
the veteran's knees, which was conducted in November 1999.  
This grant was made possible after resolution of reasonable 
doubt in favor of the veteran, and after taking into 
consideration the DeLuca requirements that VA consider the 
functional impairment of a musculoskeletal disability based 
on pain, incoordination, weakness and fatigability, in rating 
such type of disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While not actually discussed in the rating decision, 
the actual effective date of the increased rating assigned by 
the RO in the January 2000 rating decision makes it clear to 
the Board that the RO did consider the potential entitlement 
of the veteran to staged ratings, as required by the Court in 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), and as requested by the Board in the August 1999 
remand.  Therefore, there is no need for a remand to have the 
RO explicitly discuss its consideration of the Fenderson 
doctrine in the present case, nor is it absolutely necessary 
that the issue be re-characterized as entitlement to an 
initial rating for a left knee disability following the 
initial award of service connection for said disability.

The record shows that the service-connected left knee 
disability is currently rated as 10 percent disabling based 
on moderate, recurrent subluxation or lateral instability.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5257 (1999).  
The same rating is also warranted when the flexion and 
extension are limited to 45 and 10 degrees, respectively.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5260, 5261 
(1999).

A 20 percent rating would be warranted for evidence of 
moderate, recurrent subluxation or lateral instability 
(Diagnostic Code 5257); flexion limited to 30 degrees 
(Diagnostic Code 5260); and extension limited to 15 degrees 
(Diagnostic Code 5261).  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5257, 5260, 5261 (1999).  Additionally, 
ratings exceeding 20 percent would be warranted for evidence 
of varying degrees of ankylosis of the knee (Diagnostic Code 
5256); severe, recurrent subluxation or lateral instability 
(Diagnostic Code 5257); flexion limited to 15 degrees or less 
(Diagnostic Code 5260); and extension limited to 20 degrees 
or more (Diagnostic Code 5261).  See, 38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes 5256, 5257, 5260, 5261 (1999).

According to the report of a January 1997 VA spine medical 
examination, the veteran attributed the tenderness that he 
had over the anterior aspect of his left knee to favoring his 
service-connected right knee.  On examination, he had a well-
developed quadriceps muscle, with no evidence of atrophy, and 
no swelling or effusion.  There was a trace of retropatellar 
crepitation, which was noted only on full extension.  He had 
145 degrees of flexion and full extension.  There was no 
laxity to varus, posterior drawer tests were negative, and 
the left knee was only tender over the patellar tendon.  
Neurologically, deep tendon reflexes were active and equal in 
both knees and ankles, the veteran walked on his heels and 
toes without difficulty, he could squat and arise from the 
squatting position without difficulty, and there were no 
motor weaknesses, sensory loss, or evidence of atrophy.  
Standing anterior/posterior and lateral views of the left 
knee revealed no narrowing of the articular cartilage, 
osteophytes, or loose bodies.  The impression was prepatellar 
bursitis, left knee.

At the February 1999 videoconference hearing, the veteran 
reported constant pain, and functional impairment in both 
knees, including difficulty walking and climbing up and down 
stairs, and said that he had not yet had surgery on his left 
knee because he was still trying to pay off the balance on 
his most recent (June 1998) right knee surgery.  Also, as 
noted earlier, he has submitted lay statements from a former 
service buddy and from his own wife, in 1997, and 1999, in 
support of his contentions on appeal.

The report of a November 1999 VA joints medical examination 
reveals complaints of left knee pain, sometimes a "10" on a 
scale of "1" to "10," with frequent swelling, as a 
consequence of which the veteran said he could not walk much, 
and could not climb stairs or ladders.  Humidity and rain 
aggravated the pain.  The veteran said that he did not use 
"assistive" devices besides an elastic knee support, but 
stated that he could not play with his children, and that he 
could not run either.  On examination, the gait was 
"antalgic," with a stiff pattern, and the veteran walked 
with the left knee extended.  Balance was fairly normal, as 
the veteran was able to maintain balance on one lower 
extremity at the time without any loss of balance.  He stated 
that he could not walk on his toes, but he was able to 
maintain balance standing on his toes.  He was able to squat 
only three quarters of the way, and there was marked 
crepitance heard, bilaterally, worse on the right than on the 
left.  There was no difficulty donning and doffing the brace 
and shoes, and the veteran was able to sit on the examination 
table without any difficulty.

According to the above report, the examination of the 
veteran's left knee revealed a questionable anterior drawer 
sign, which was mild, although the Lachman's test was 
negative.  Medial and lateral stress tests did not reveal any 
laxity nor insufficiency, although there was increased space 
on the medial aspect of the joint, and the veteran was in 
severe pain.  The left knee's range of motion was from zero 
to 110 degrees, both actively and passively, with moderate to 
severe pain, and the examiner noted that normal range of 
motion would be from zero to 145 degrees.  McMurrays and 
Appley's tests were negative, there was no atrophy of the 
muscles, nor swelling or effusion.  Marked crepitation was 
noted, bilaterally, and there were no vascular skin changes.  
Pedal or femoral syndrome was the impression, and the 
examiner added the following comment:

It is not possible for me to delineate 
the differences or the degree of severity 
of loss of function due to pain and 
limitations of ROM.  He may have excess 
fatigue and limitations in functional 
capacity due to pain during flare-ups or 
during an 8-hour work day.  He can also 
have injuring increase of limitations in 
ROM during flare ups.  However, at this 
point, the ROM should be considered in 
functional range except for squatting.  
There is no incoordination noted at this 
point.

The report of VA X-Rays of the veteran's knees obtained in 
December 1999 reveals objective findings of no gross osseous, 
joint or soft tissue abnormalities.

As noted from the above discussion of the pertinent medical 
evidence in the file, there is no ankylosis in the veteran's 
left knee, and that knee's ranges of motion are not limited 
to the extent of warranting a rating in excess of 10 percent 
at this time.  However, the most recent medical examination 
report reveals that the service-connected left knee 
disability currently is productive of functional impairment 
due to severe pain, with associated weakness.  Therefore, 
resolving any reasonable doubt in favor of the veteran, and 
based on the DeLuca guidelines authorizing increased ratings 
when there is objective evidence of functional impairment due 
to pain, weakness, etc., the Board finds that there is 
lateral instability in the veteran's left knee that is 
currently moderate in nature, on account of the manifestation 
of severe pain, with associated weakness.  (A 30 percent 
rating under the same (5257) diagnostic code is not 
considered warranted because it is not shown that the 
functional impairment of the veteran's left knee includes 
atrophy, swelling, effusion, or even incoordination, so as to 
consider said impairment severe.)  Consequently, the Board 
concludes that the schedular criteria for a 20 percent 
disability evaluation for the service-connected left knee 
disability are met, effective from February 22, 1999.

Finally, the Board notes that the record reveals that the RO 
has already declined referral of this matter to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the potential assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The cited 
regulation provides that, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
evidentiary record with these mandates in mind, the Board 
agrees with the RO's determination that a referral for extra-
schedular consideration of the matter on appeal is not 
warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.

Fourth Issue
Entitlement to a disability evaluation in excess of 20 
percent for
a right knee disability, status post partial meniscectomy, 
with traumatic arthritis:

The veteran contends on appeal that this disability should be 
rated higher than evaluated.

Initially, the Board concludes that this claim is well 
grounded within the meaning of the statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); 38 U.S.C.A. § 5107(a).  VA therefore has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  In this regard, it is noted that the veteran's 
service and VA medical records have been included in his 
file, and that he has been afforded VA medical examinations 
(the reports of which are of record) that are sufficient for 
rating purposes.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim, and that he has been adequately assisted in 
the development of his case.

A review of the evidentiary record reveals that the RO 
granted service connection for this disability in the April 
1997 rating decision hereby on appeal, in which a 
noncompensable rating was assigned.  In the previously 
referred to January 2000 rating decision, a 30-day temporary 
rating of 100 percent was assigned, effective from June 24, 
1998, based on evidence of surgical or other medical 
treatment necessitating convalescence, with the current 20 
percent rating being established after the expiration of said 
30-day period (i.e., from August 1, 1998), essentially on 
account of evidence of moderate, recurrent subluxation or 
lateral instability of the knee.  The current rating of 20 
percent was assigned resolving any reasonable doubt in favor 
of the veteran, and evidently based on the results of the 
November 1999 VA medical examination, after taking into 
consideration the aforementioned DeLuca requirements.  Also, 
as was the case with the RO's re-adjudication of the left 
knee issue, the Board notes that the RO did consider, in 
deciding the effective dates warranted in this case, the 
Fenderson doctrine, and again the Board notes that it is not 
necessary that this issue be re-characterized as entitlement 
to an initial rating for a right knee disability following an 
initial award of service connection for said disability.

According to the report of the January 1997 VA spine medical 
examination, the veteran gave a history of an inservice 
arthroscopic partial meniscectomy, with current complaints of 
soreness, pain, and instability.  On examination, the veteran 
had a well-developed quadriceps muscle, with no evidence of 
atrophy, nor evidence of swelling or effusion.  Arthroscopic 
portals were noted.  There was minimal, nontender 
retropatellar crepitation, and the examiner said that the 
veteran was unable to sublux the patella laterally with the 
knee flexed at 30 degrees.  The knee was stable to varus and 
valgus stress in extension and 30 degrees of flexion.  The 
anterior drawer and posterior drawer tests were both 
negative.  There were full extension, 145 degrees of flexion, 
and no tenderness over the joint lines, or in the popliteal 
area.

As indicated earlier, the above report reveals that the 
veteran's neurologic examination was essentially 
unremarkable, with evidence including active and equal tendon 
reflexes, no motor weakness or sensory loss.  Also, X-Rays of 
the right knee revealed no narrowing of the articular 
cartilage, osteophyte formation, or loose bodies.  Status 
post partial meniscectomy, right knee, was the impression.

A private medical record dated in June 1998 reveals that the 
veteran was seen for complaints of right knee pain and that, 
while X-Rays were interpreted as "fairly benign," and the 
right knee was noted to have no effusion, a full range of 
motion, stable ligaments, and excellent quadriceps strength 
and definition, the veteran was advised to undergo a lateral 
retinacular release and arthroscopic evaluation, which he 
did, in June 1998.  During said surgery, the findings were 
diffuse grade III chondromalacia involving the under surface 
of the patella, with significant "maltracking" or lateral 
tilting.

According to a private medical record dated in July 1998, 
approximately a month after the above right knee surgery, the 
veteran's right knee pain was minimal, the range of motion 
was full, and, overall, the condition "appears to be 
progressing nicely."

As noted earlier, the veteran reported constant pain, and 
functional impairment in both knees, including difficulty 
walking and climbing up and down stairs, at the February 1999 
videoconference hearing, and he submitted lay statements from 
a former service buddy and from his own wife, in 1997, and 
1999, in support of his contentions on appeal.

According to the report of the November 1999 VA joints 
medical examination, the veteran said that he continued to 
have right knee problems, the June 1998 surgery 
notwithstanding.  He complained of pain and swelling, as well 
as inability to run and climb stairs or ladders, and constant 
pain, which he rated as "10" on a scale of "1" to "10." 
The gait, as noted earlier, was "antalgic," but balance was 
fairly normal.  There were well-healed portal entry signs of 
arthroscopic surgery, with no swelling or tenderness.

The above report also reveals that the right knee's range of 
motion was "markedly limited" in both active and passive 
ROM, although it is noted that the limitation was described 
as active motion being from zero to 100 degrees, with passive 
ROM being from zero to 110 degrees, with marked motion.  
Again, the examiner indicated that a normal knee's ROM was 
from zero to 145 degrees.  Mild anterior drawer sign was 
noted, and Lachman's test was mildly positive.  Medial and 
lateral stress test indicated mild laxity, but no definite 
instability was noted, although the veteran was in 
excruciating pain.  Appley's test was negative, while 
McMurray's test was markedly positive, with excruciating 
pain.  No vascular skin changes, nor atrophy of the muscles, 
were noted. Status post right medial meniscectomy, and status 
post arthroscopic surgery of the right knee, were the 
impressions, and the examiner finally added the comment to 
which reference was made earlier in this decision.  
Additionally, X-Rays revealed no gross osseous, joint or soft 
tissue abnormalities.

As noted from the above discussion of the pertinent medical 
evidence in the file, there is no ankylosis in the veteran's 
right knee, and that knee's ranges of motion are not limited 
to the extent of warranting a rating in excess of 20 percent 
at this time.  While the most recent medical examination 
report reveals that the service-connected right knee 
disability currently is productive of functional impairment 
due to severe pain, with associated weakness, the Board is of 
the opinion that the current rating of 20 percent adequately 
reflects the current severity of this condition.  A 30 
percent rating under the same (5257) diagnostic code is not 
considered warranted because the functional impairment is not 
shown to be so severe as to include atrophy, swelling, 
effusion, or even actual instability, so as to consider said 
impairment severe.  Consequently, the Board concludes that 
the schedular criteria for a disability evaluation in excess 
of 20 percent for the service-connected right knee disability 
are not met.

Finally, the Board notes that the record reveals that the RO 
has already declined referral of this matter to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the potential assignment of an extra-schedular 
rating under § 3.321(b)(1).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination that a referral for extra-schedular 
consideration of the matter on appeal is not warranted in the 
present case, due to the lack of a reasonable basis for 
further action on this question.




CONTINUED ON THE NEXT PAGE

ORDER

1.  Service connection for a chronic disability manifested by 
abdominal pain, due to an undiagnosed illness, is denied.

2.  Service connection for lactose intolerance is denied.

3.  A 20 percent disability evaluation for the service-
connected left knee disability manifested by prepatellar 
bursitis is granted, effective from February 22, 1999, this 
grant being subject to the VA laws and regulations addressing 
the disbursement of VA funds.

4.  A disability evaluation in excess of 20 percent for a 
right knee disability, status post partial meniscectomy, with 
traumatic arthritis, is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

 

